  Case 18-18039         Doc 26     Filed 11/05/18 Entered 11/05/18 07:37:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-18039
         LAURA LEE FORD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/26/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/17/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-18039       Doc 26     Filed 11/05/18 Entered 11/05/18 07:37:32                   Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $605.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                   $605.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $58.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                     $22.38
    Other                                                              $381.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $461.38

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim          Claim       Principal      Int.
Name                              Class   Scheduled      Asserted       Allowed        Paid         Paid
AMERICASH LOANS               Unsecured         800.00           NA            NA            0.00       0.00
CAPITAL ONE                   Unsecured         258.00           NA            NA            0.00       0.00
CENTRAL CREDIT SERVICES       Unsecured         498.00           NA            NA            0.00       0.00
CMRE FINANCE                  Unsecured         250.00           NA            NA            0.00       0.00
CMRE FINANCE                  Unsecured         250.00           NA            NA            0.00       0.00
CMRE FINANCE                  Unsecured         290.00           NA            NA            0.00       0.00
COMCAST                       Unsecured         217.00           NA            NA            0.00       0.00
COMCAST                       Unsecured         610.00           NA            NA            0.00       0.00
CREDIT ACCEPTANCE CORP        Unsecured      4,181.00       4,393.55      4,393.55           0.00       0.00
CREDIT ONE BANK               Unsecured         726.00           NA            NA            0.00       0.00
CREDIT ONE BANK               Unsecured           0.00           NA            NA            0.00       0.00
FIRST PREMIER BANK            Unsecured         549.00           NA            NA            0.00       0.00
GM FINANCIAL                  Unsecured      5,112.00            NA            NA            0.00       0.00
GM FINANCIAL                  Secured        9,250.00     14,502.72      14,502.72        143.62        0.00
MBB                           Unsecured      1,750.00            NA            NA            0.00       0.00
MBB                           Unsecured      2,100.00            NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY       Unsecured      6,000.00       7,794.50      7,794.50           0.00       0.00
US DEPT OF ED NELNET          Unsecured         512.00    70,799.98      70,799.98           0.00       0.00
US DEPT OF ED NELNET          Unsecured         589.00           NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      2,306.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      2,723.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      2,819.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      3,646.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      4,193.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      4,418.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      4,649.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      5,729.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      5,734.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      6,128.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      7,823.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured      9,603.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-18039         Doc 26     Filed 11/05/18 Entered 11/05/18 07:37:32                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim        Claim        Claim         Principal       Int.
Name                               Class    Scheduled     Asserted     Allowed          Paid          Paid
US DEPT OF ED NELNET            Unsecured      9,801.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                   $0.00
      Mortgage Arrearage                                   $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $0.00              $0.00                   $0.00
      All Other Secured                               $14,502.72            $143.62                   $0.00
TOTAL SECURED:                                        $14,502.72            $143.62                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $82,988.03                  $0.00               $0.00


Disbursements:

       Expenses of Administration                              $461.38
       Disbursements to Creditors                              $143.62

TOTAL DISBURSEMENTS :                                                                           $605.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-18039         Doc 26      Filed 11/05/18 Entered 11/05/18 07:37:32                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
